           Case 5:21-cv-00191-TES Document 1 Filed 06/09/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

JAMES R. FARR and              :
CHANNING WILLIAMS,             :
                               :
      Plaintiffs,              :
                               :
vs.                            :    DOCKET NO.: 5:21-CV-191
                               :
HEDGEJET, LLC, a Pennsylvania  :
Limited Liability Company, and :
EDWARD C. NAPERSKI, JR.,       :
                               :
      Defendants.              :
__________________________________________________________________

                   COMPLAINT FOR DAMAGES
__________________________________________________________________

      COME NOW Plaintiffs James R. Farr and Channing Williams and pursuant

to Federal Rules of Civil Procedure 3 and 8 hereby file this Complaint against

Defendants Hedgejet, LLC and Edward C. Naperski, Jr., alleging and stating as

follows:

                    PARTIES, JURISDICTION AND VENUE

                                           1.

      Plaintiff James R. Farr (hereinafter “Plaintiff Farr”) is sui juris, is a resident

of Houston County, Georgia and is a citizen of the State of Georgia.



                                                                             Page 1 of 7
         Case 5:21-cv-00191-TES Document 1 Filed 06/09/21 Page 2 of 7




                                         2.

      Plaintiff Channing Williams (hereinafter “Plaintiff Williams”) is sui juris, is

a resident of Houston County, Georgia and is a citizen of the State of Georgia.

                                         3.

      Defendant Hedgejet, LLC (hereinafter “Defendant Hedgejet”) is a foreign

limited liability company organized under the laws of the State of Pennsylvania. At

all times relevant hereto, Defendant Hedgejet regularly solicited and transacted

business in the State of Georgia, and derived substantial revenue from services

rendered in the State of Georgia. The causes of action set forth in this Complaint

arise from business transacted by Defendant Hedgejet in the State of Georgia and

tortious injuries committed in the State of Georgia and caused by an act or omission

outside the State.

                                         4.

      Defendant Edward C. Naperski, Jr. (hereinafter “Defendant Naperski”) is a

resident of the State of Pennsylvania. At all times relevant hereto, Defendant

Naperski regularly solicited and transacted business in the State of Georgia, and

derived substantial revenue from services rendered in the State of Georgia. The

causes of action set forth in this Complaint arise from business transacted by

Defendant Naperski in the State of Georgia and tortious injuries committed in the

State of Georgia and caused by an act or omission outside the State.


                                                                          Page 2 of 7
         Case 5:21-cv-00191-TES Document 1 Filed 06/09/21 Page 3 of 7




                                          5.

      The Defendants regularly solicited and transacted business in the Middle

District of Georgia, and the tortious injuries set forth in this Complaint occurred in

the Middle District of Georgia.

                                          6.

      The Court has diversity jurisdiction over the claims of Plaintiffs Farr and

Williams pursuant to 28 U.S.C. § 1332. The amount in controversy with respect to

the claim of Plaintiff Farr and Plaintiff Williams each exceed $75,000.00 exclusive

of interest and costs. All Plaintiffs are Georgia citizens and the Defendants are

Pennsylvania citizens.

                    GENERAL FACTUAL ALLEGATIONS

                                          7.

      Defendant Hedgejet provides private aviation services.

                                          8.

      Defendant Naperski is the sole member and president of Defendant Hedgejet.

                                          9.

      Plaintiffs Farr and Williams each had separate written contracts with

Defendant Hedgejet. Plaintiff Farr’s contract is attached hereto as Exhibit 1, and

Plaintiff Williams’ contract is attached hereto as Exhibit 2; each contract is

incorporated herein by reference.


                                                                          Page 3 of 7
         Case 5:21-cv-00191-TES Document 1 Filed 06/09/21 Page 4 of 7




                                         10.

      Pursuant to the terms of the contract between the parties each Plaintiff initially

deposited the sum of $100,000.00 with Defendant Hedgejet for the future purchase

of blocks of aviation hours to be charged the contractually agreed upon rates.

                                         11.

      Pursuant to the terms of the contract between the parties the sums deposited

by each respective Plaintiff were to be maintained in separate escrow accounts by

the Defendants until such times as each respective Plaintiff would use the services

of Defendant Hedgejet.

                                         12.

      On May 13, 2021, after ignoring communications from the Plaintiffs for a

significant time, the Defendant notified the Plaintiffs (among others) that Defendant

Hedgejet was insolvent, was ceasing operations and did not have sufficient funds to

refund the Plaintiffs’ monies it held in escrow as the funds had been spent and

expended.

                               COUNT ONE
                           BREACH OF CONTRACT

                                         13.

      The allegations of paragraphs 1-12 are incorporated herein.




                                                                            Page 4 of 7
           Case 5:21-cv-00191-TES Document 1 Filed 06/09/21 Page 5 of 7




                                           14.

         Defendant Hedgejet has a contractual obligation to maintain the Plaintiffs’

respective funds in respective escrow accounts until such time as the Plaintiffs’ used

the escrowed funds for aviation services.

                                           15.

         Defendant Hedgejet used the Plaintiffs’ escrowed funds for its own purposes,

including paying its debts and obligations, all without the knowledge or approval of

the Plaintiffs.

                                           16.

         Defendant Hedgejet has a contractual obligation to refund the Plaintiffs’ for

all unused hours upon notice of default.

                                           17.

         Plaintiffs have notified Defendant Hedgejet of its default under the terms of

the contract but Defendant Hedgejet has refused to refund the Plaintiffs’ unused

hours.

                                           18.

         Defendant Hedgejet breached its respective contracts with the Plaintiffs by

improperly using the Plaintiffs’ escrowed funds and refusing to refund Plaintiffs’

unused hours after notice of default.




                                                                           Page 5 of 7
         Case 5:21-cv-00191-TES Document 1 Filed 06/09/21 Page 6 of 7




                                          19.

      Defendant Hedgejet is liable to the Plaintiffs for the monies they lost as a

result of Defendant Hedgejet’s breach of contract.

                      COUNT TWO
 BREACH OF FIDUCIARY DUTY, CONVERSION AND DEFALCATION

                                          20.

      The allegations of paragraphs 1-19 are incorporated herein.

                                          21.

      Defendant Hedgejet and Defendant Naperski have fiduciary duties to each

Plaintiff with regard to the Plaintiffs’ funds which were to be held in escrow.

                                          22.

      The Defendants’ withdrawal of the Plaintiffs’ funds from escrow and use of

these funds to pay Defendants’ obligations is a breach of their fiduciary duty to

Plaintiffs, a deliberate defalcation, and an act of conversion.

                                          23.

      Defendants are jointly and severally liable to the Plaintiffs for all damages

flowing from Defendants breach of fiduciary duty and conversion.

   WHEREFORE, James R. Farr and Channing Williams pray as follows:

   1. That a judgment be entered against Defendant Hedgejet in an amount

      sufficient to compensate each of the Plaintiffs for the damages caused by said

      Defendant’s breach of contract;
                                                                          Page 6 of 7
      Case 5:21-cv-00191-TES Document 1 Filed 06/09/21 Page 7 of 7




2. That a judgment be entered against Defendant Hedgejet and Defendant

   Naperski, jointly and severally, in an amount sufficient to compensate the

   Plaintiffs for the damages caused by said Defendants’ breach of fiduciary

   duty, conversion and defalcation;

3. That the costs of this action be taxed against the Defendants;

4. That the Plaintiffs have a trial by fair and impartial jurors; and

5. That the Plaintiffs have such other relief as the Court and jury deem

   appropriate under the circumstances.

   This 9th day of June, 2021.

                              s/ John Philip Fox
                              JOHN PHILIP FOX
                              Georgia Bar No. 272522
                              Counsel for Plaintiffs
                              Adams, Hemingway, Wilson & Rutledge, LLC
                              P.O. Box 1956
                              Macon, GA 31202-1956
                              (478) 743-4601 (T)
                              (478) 746-8215 (F)
                              john.fox@adamshemingway.com




                                                                        Page 7 of 7
